Title: 5. Memorandum by Jefferson on Bills to be Drafted, 1779
From: Jefferson, Thomas
To: 


<confining prisoner in county jail, to be considd. as obeyg. writ.>
<Presenting? def. & confessing jdmt.>
<deposns. in criminal cases, when to be admitted>
<in bill for specific performnce (as in purchase of lands) have damages for …>
 

T. J. oath of fidelity to be taken by all officers
<fee bill. restrain Sheriff’s commn. as the Marshall’s in admiralty>
<Jailor’s & Sheriff’s fees for custody of criminal to be put into fee bill. Attorney’s fees.>
<Courts of Chy. to be of record>
<persons disqualified to be justices>
<Sheriff. attorney with same court.>
<clk. of peace. bar innkeepers>
G. W. bill prescribing mode of trial by impeachmt.
T. J. Aldermen to levy county expences & audit accts land law. save right of voting to inhab. of Washingt. Kentucky. Gr. Brier. Ohio Yoh. Monong. for one year aft passing law
G. W. Appeal bill
G. W. Admiralty court
T. J. govmt. of slaves.
T. J. latter half of Ordinances & acts to be divided by session.
T. J. law about public roads.
